              Case 2:17-cr-00006-MCE Document 114 Filed 09/17/20 Page 1 of 4


 1 PHILLIP A. TALBERT
   United States Attorney
 2 Acting Under Authority Conferred by 28 U.S.C. § 515
   CHRISTINA McCALL
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 2:17-CR-00006 MCE
12                                  Plaintiff,             STIPULATION TO CONTINUE SENTENCING
                                                           HEARING; ORDER
13                           v.
14   JOHN CROSBY, et al.,
15                                 Defendants.
16

17                                                 STIPULATION

18           1.      The sentencing hearing in this case is currently set for October 29, 2020. ECF No. 112.

19           2.      In light of the continuing outbreak of the novel coronavirus causing COVID-19, the

20 parties agree that it is in the best interests of all parties to continue the sentencing hearing.

21           3.      Accordingly, the parties agree and stipulate, and request that the Court continue the

22 sentencing hearing until March 18, 2021. The assigned United States Probation Officer is also available

23 for a hearing on that date. The parties also request that the Court amend the previously set schedule for

24 responding to the Presentence Reports and adopt the following:

25                   a.     Counsel’s written objections to the proposed Presentence Reports shall be

26                          conveyed to the Probation Officer and opposing counsel no later than February

27                          18, 2021;

28 ///

       STIPULATION TO CONTINUE SENTENCING HEARING;         1
30     ORDER
            Case 2:17-cr-00006-MCE Document 114 Filed 09/17/20 Page 2 of 4


 1                b.      The Presentence Report shall be filed with the Court and disclosed to counsel no

 2                        later than February 25, 2021;

 3                c.      Any formal objections to the PSRs shall be filed with the Court and served on the

 4                        Probation Officer and opposing counsel no later than March 4, 2021;

 5                d.      Any reply, or statement of non-opposition to formal objections to the PSRs and

 6                        any sentencing memorandum from a defendant shall be filed no later than March

 7                        11, 2021.

 8 IT IS SO STIPULATED.

 9

10   Dated: September 16, 2020                                /s/ Christina McCall
11                                                            CHRISTINA McCALL
                                                              Assistant United States Attorney
12
     Dated: September 16, 2020                                /s/ Elliot R. Peters, as authorized
13                                                            ELLIOT R. PETERS, Esq.
                                                              ERIN MEYER, Esq.
14                                                            Counsel for Defendant John Crosby

15
     Dated: September 16, 2020                                /s/ Julia L. Allen, as authorized
16                                                            JULIA L. ALLEN, Esq.
                                                              Counsel for Defendant Ines Crosby
17

18   Dated: September 16, 2020                                /s/ Jerome Price, as authorized
                                                              JEROME PRICE
19                                                            Assistant Federal Defender
                                                              Counsel for Defendant Leslie Lohse
20

21

22

23

24

25

26

27

28

     STIPULATION TO CONTINUE SENTENCING HEARING;          2
30   ORDER
              Case 2:17-cr-00006-MCE Document 114 Filed 09/17/20 Page 3 of 4

     ATTESTATIONS
 1
            The undersigned counsel of record for defendants John Crosby and Ines Crosby, jointly
 2
     represented by the law firm Keker, Van Nest & Peters, LLP, hereby attest and affirm that they are not
 3
     presently aware of any actual conflicts of interest regarding the joint representation of John Crosby and
 4
     Ines Crosby.
 5
            IT IS SO ATTESTED.
 6

 7    Dated: September 16, 2020                              KEKER, VAN NEST & PETERS, LLP
 8                                                           /s/ Elliot R. Peters
                                                             /s/ Erin Meyer
 9                                                           ELLIOT R. PETERS, Esq.
10                                                           ERIN MEYER, Esq.
                                                             Counsel for Defendant John Crosby
11

12    Dated: September 16, 2020                              KEKER, VAN NEST & PETERS, LLP

13                                                           /s/ Julia L. Allen
                                                             JULIA L. ALLEN, Esq.
14                                                           Counsel for Defendant Ines Crosby
15

16

17

18

19
20

21

22

23

24

25

26

27

28

      STIPULATION TO CONTINUE SENTENCING HEARING;        3
30    ORDER
             Case 2:17-cr-00006-MCE Document 114 Filed 09/17/20 Page 4 of 4


 1                                         FINDINGS AND ORDER

 2         IT IS HEREBY ORDERED that the sentencing hearing in this case will be re-set for March 18,

 3 2021, and the Court adopts the parties’ proposed schedule for responding to the Presentence Reports.

 4         IT IS SO ORDERED.

 5

 6 Dated: September 16, 2020

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

      STIPULATION TO CONTINUE SENTENCING HEARING;      4
30    ORDER
